Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 12/01/2021. In virtue of this communication, claims 1-6, 8, and 10-20 are currently pending in the instant application. 

Response to Arguments
Applicant's arguments filed on 12/01/2021 have been fully considered but they are not persuasive. Please see the revised rejection below in view of the amendments being argued with regard to claim 10. 

Allowable Subject Matter
Claims 1-6, 8 and 18-20 are allowed.
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining in claim 18 “An electronic device comprising: a housing; a speaker in the housing; an inductor that forms a voice coil of the speaker; and wireless circuitry that is configured to receive wireless signals using the inductor” nor where the inductor component is a speaker or vibrator. 
 	Examiner has found prior art in the same field of endeavor in Walley (see rejection of claim 1 and 10 below).  
The system of Walley does not teach “an inductor that forms a voice coil of the speaker; and wireless circuitry that is configured to receive wireless signals using the inductor.”  
Furthermore, claims 7-9, 11-14 and 18-20 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0026791 A1) in view of Walley et al. (US 2011/0130093 A1).   

	Regarding Claim 10, Kim teaches “A wearable electronic device configured to be coupled to a strap, the wearable electronic device comprising: 
a housing having first and second sides, wherein the first side is configured to be coupled to a first end of the strap and the second side is configured to be coupled to a second end of the strap; 
a battery in the housing; (see fig. 1-4, abstract and par. 0014, showing watch 102 with housing 101 and bands 103, and where watch has an inherent battery to support wireless communication). 
However, Kim does not explicitly disclose “an inductor in the housing; wireless communications circuitry that is configured to transmit and receive wireless communication signals using the inductor; 
 	In the same field of endeavor Walley teaches a wireless power and wireless communication integrated circuit (IC) where “For example, the IC may be used in (or the device 12-14 may be) a cell phone, a personal audio/video player, a video game unit, a toy, etc. and includes the corresponding circuitry.” (see par. 0048). Walley further teaches “the common WP and NFC coil includes a plurality of inductors (L1 and L2), where the inductance of the L2 inductors is much greater than the inductance of the L1 inductors. The L1 inductors support the NFC communication at a second frequency (f2), which is much greater than the frequency (f1) of the WP. The series connection of the L1 inductors and the L2 inductors provides the coil for the WP” and the inductor is used to receive WP signals to charge a battery) (see fig. 11, 19, par. 0063 and 0119-0121). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an inductor coil for both communication and charging as taught by Walley in the wearable electronic watch with straps system of Kim, in order to simply the user’s ability to carry the device and communicate and charge wirelessly with a reduced size and required circuitry (see par. 0008 of Walley).  

	Regarding Claim 15 Kim and Walley teach the limitations "The wearable electronic device defined in claim 10 wherein the inductor forms an antenna through which the wireless communications circuitry transmits and receives the wireless communications signals” (see fig. 16-19 and par. 0115 and 0121 of Walley, where the inductor forms a coil antenna for NFC signals). The same motivation applies as that of claim 10. 

Claim 16 Kim and Walley teach the limitations "The wearable electronic device defined in claim 15 wherein the wireless communications circuitry is near-field communications circuitry” (see par. 0119 of Walley, where the communication is NFC). The same motivation applies as that of claim 10. 

	Claim 17 is rejected for the same reasons set forth above in claim 3 as the claims contain similar limitations and have been addressed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Bilodeau/
Primary Examiner, Art Unit 2648